                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

FOREMOST INSURANCE COMPANY,               :
               Plaintiff,                 :
                                          :
            v.                            :                 No. 5:17-cv-02843
                                          :
NOSAM, LLC; CATHY KOPICZ; 1               :
GINA SYLVESTRE; JEFFREY LEBRUN;           :
and BARBARA LEBRUN,                       :
                  Defendants.              :
__________________________________________

                                           ORDER

         AND NOW, this 5th day of November, 2018, for the reasons set forth in the Opinion

issued this date, IT IS HEREBY ORDERED THAT:

         1.     Plaintiff’s Motion for Summary Judgment, ECF No. 22, is GRANTED;

         2.     JUDGMENT IS ENTERED in favor of Plaintiff and against Defendant:

Foremost Insurance Company has no duty or obligation to defend or to indemnify Nosam, LLC

in Gina Sylvestre Jeffrey and Barbara LeBrun v. Nosam, LLC, et al., No. 17-1464 (Berks Ct.

C.P.).

         3.     The Clerk of Court is directed to CLOSE this case.



                                                    BY THE COURT:



                                                    /s/ Joseph F. Leeson, Jr.______
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Judge



1
        Cathy Kopicz (spelled Cathy “Copicz” in the state case) was terminated as a party to this
action on August 23, 2017, because she was dismissed from the state case.
